DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 02/23/2022. Claims 1-6 are pending in this application. Claim 1 has been amended. Claims 5-6 are added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the pipe includes a first end fluidly connected to the evaporating pressure adjusting valve and a second end fluidly connected to the charging port, and the first end is branched into a plurality of pipes and the plurality of pipes are merged at the second end” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (20190128575, previously cited and applied) in view of Itoh (20120255319, cited in the IDS), Oishi et al. (JP2015-137779A, cited in the IDS) and Moore (6,302,202).
Regarding claim 1, Sugimura discloses a refrigeration cycle device (see figure 5) comprising: 
a compressor (711) configured to compress and discharge a refrigerant (see figure 5); 
a heater (712) configured to heat a heat-exchange target fluid (the fluid which associated with circuit 72) using the refrigerant (the refrigeration which discharged from the compressor 711), as a heat source, discharged from the compressor (711; see figure 5); 
an outside evaporator (3) configured to exchange heat between an outside air and the refrigerant flowing out of the heater (712; see figure 5); 
an inside evaporator (714) configured to exchange heat between the refrigerant flowing out of the outside evaporator (3) and the heat-exchange target fluid (the fluid which associated with the circuit 72; see figure 5); 
a first refrigerant passage (15 and 17) through which the refrigerant flowing out of the heater (712) is guided toward an inlet of the outside evaporator (3; see figure 5); 
a first decompression valve (601) disposed in the first refrigerant passage (15 and 17) and configured to vary an opening area of the first refrigerant passage (15 and 17; see figure 5); 
a second refrigerant passage (the passage 14 and the passage between the evaporator 714 and the compressor 711) through which the refrigerant flowing out of the outside evaporator (3) passes through the inside evaporator (714) and is guided toward a suction inlet of the compressor (711; see figure 5); 
a second decompression valve (713) disposed in the second refrigerant passage (the passage 14 and the passage between the evaporator 714 and the compressor 711) between the outside evaporator (3) and the inside evaporator (714) and configured to vary an opening area of the second refrigerant passage (the passage 14 and the passage between the evaporator 714 and the compressor 711; see figure 5); 
a third refrigerant passage (16) having an end fluidly connected to a portion of the second refrigerant passage (the passage 14 and the passage between the evaporator 714 and the compressor 711) between the inside evaporator (714) and the compressor (711; see figure 5), the refrigerant flowing out of the outside evaporator (3) being guided toward the suction inlet of the compressor (711) through the third refrigerant passage (16; see figure 5); 
an opening-closing member (604a) configured to selectively open and close the third refrigerant passage (16; see figure 5); and 
a pressure change buffer (716) disposed in the second refrigerant passage (the passage 14 and the passage between the evaporator 714 and the compressor 711) between the inside evaporator (714) and the compressor (711), the pressure change buffer (716) defining a buffer space (the inside space of the accumulator 716) therein to restrict an inner pressure in the second refrigerant passage (the passage 14 and the passage between the evaporator 714 and the compressor 711) from rapidly changing (the rapidly changing pressure due to increase of compressor operation; see figure 5).
However, Sugimura fails to disclose an evaporating pressure adjusting valve disposed in the second refrigerant passage at a position downstream of the inside evaporator and configured to adjust an evaporating pressure of the refrigerant in the inside evaporator; a third refrigerant passage (16) connected between the evaporating pressure adjusting valve and the compressor; a charging port disposed in the second refrigerant passage at a position downstream of the evaporating pressure adjusting valve to supply the refrigerant therethrough; and a pressure change buffer (716) disposed between the evaporating pressure adjusting valve and the charging port restricts an inner pressure in the second refrigerant passage from rapidly changing when the refrigerant is supplied through the charging port, wherein the charging port includes an orifice.
Itoh teaches a refrigeration cycle device (see figure 11) comprises an evaporating pressure adjusting valve (25) disposed in the second refrigerant passage (the passage between an inside evaporator 20 and a compressor 11) at a position downstream of the inside evaporator (20) and configured to adjust an evaporating pressure of the refrigerant in the inside evaporator (20; paragraph [0258]); a third refrigerant passage (16) connected between the evaporating pressure adjusting valve (25) and the compressor (11; see figure 11).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle device of Sugimura to incorporate an evaporating pressure adjusting valve and the claimed location of the valve as taught by Itoh in order to adjust the refrigerant pressure at the evaporator. Upon the modification, the third refrigerant passage (16) connected between the evaporating pressure adjusting valve (25, Itoh) and the compressor (711; see figure 5 of Sugimura and figure 11 of Itoh).
Oishi teaches a refrigeration cycle device comprises a charging port (CP2) disposed in the second refrigerant passage (the passage between the inside evaporator 22 and the compressor 11) at a position downstream of a pressure change buffer (an accumulator 23) to supply the refrigerant therethrough (see figure 2); and a pressure change buffer (23) disposed between the evaporator (22) and the charging port (CP2) restricts an inner pressure in the second refrigerant passage (the passage between the inside evaporator 22 and the compressor 11) from rapidly changing when the refrigerant is supplied through the charging port (CP2; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle device of Sugimura to incorporate a discharge port and the location of the discharge port as taught by Oishi in order to add or withdraw refrigerant for service of the refrigeration cycle device. Also, upon the modification, a charging port (CP2, Oishi) disposed in the second refrigerant passage (the passage 14 and the passage between the evaporator 714 and the compressor 711, Sugimura) at a position downstream of the evaporating pressure adjusting valve (25, Itoh); and a pressure change buffer (716, Sugimura) disposed between the evaporating pressure adjusting valve (25, Itoh) and the charging port (CP2, Oishi).
Moore teaches a pressurized container including a restricting orifice (24) at the discharge outlet (23; see figure 3 or 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle device of Sugimura to incorporate an orifice at the discharge port as taught by Moore in order to provide quick and slow pressure control of the refrigerant at the discharge port (Col. 3, lines 59-63).
Regarding claim 2, Sugimura discloses the buffer space (716) is defined by a reservoir (the accumulator) that reserves an excess amount of the refrigerant (see figure 5).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura in view of Itoh, Oishi and Moore as applied to claim 1 above and further in view of Harmer et al. (6,453,697, previously cited and applied).
Regarding claim 3, Sugimura fails to explicitly disclose the buffer space (716) is configured to reduce a pressure pulsation generated when the refrigerant is discharged from the compressor (711; see figure 5).
Harmer teaches a refrigeration cycle device comprises the buffer space (50) is defined by a muffler (32; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigeration cycle device to substitute the accumulation (716) of Sugimura with the buffer space which is defined by a muffler (32) as taught by Harmer in order to obtain a predictable result which to reduce pressure generated by the compressor (see MPEP 2143 section B).
Regarding claim 4, Sugimura fails to explicitly disclose the buffer space (716) is defined by a pipe.
Harmer teaches a refrigeration cycle device comprises the buffer space (50) is defined by a pipe (32; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigeration cycle device to substitute the accumulation (716) of Sugimura with the buffer space which is defined by a pipe (32) as taught by Harmer in order to obtain a predictable result which to reduce pressure generated by the compressor (see MPEP 2143 section B).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of indication for allowable subject matter:
The prior art of record fails to discloses “the buffer space is defined by repeatedly bending the pipe between the evaporating pressure adjusting valve and the charging port” as required in claim 5 and “the pipe includes a first end fluidly connected to the evaporating pressure adjusting valve and a second end fluidly connected to the charging port, and the first end is branched into a plurality of pipes and the plurality of pipes are merged at the second end” as required in claim 6. The prior art of record merely discloses the buffer space as a pipe, a muffler or an accumulator. Also, the prior art of record does not provide further teaching or motivation to modify the device of Sujimura in order to arrive the claim invention. Therefore, claims 5 and 6 are currently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments on the Remarks filed on 02/23/2022 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in paragraph 2 of page 10 that “None of the cited references disclose, teach or suggest both an evaporating pressure adjusting valve and a charging port and, as such, are silent as to the issue of avoiding back pressure on an evaporating pressure adjusting valve when a charging port is disposed at a position downstream of the evaporating pressure adjusting valve. In addition, the cited references fail to disclose, teach or suggest an orifice disposed in the charging port to restrict a pressure at a position downstream of the evaporating pressure adiusting valve from changing sharply/rapidly as recited in amended independent Claim 1 of Applicant's claimed disclosure”. However, the Office respectfully disagrees. The newly applied reference Moore teaches a restricting orifice at the discharging port to provide quick or low pressure control. When the device of Sujimura incorporates the restricting orifice of Moore, the device of Sujimura would restrict a pressure from changing sharply/rapidly. Therefore, applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763